DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mazzarella et al. (US 2016/0227384) teaches joining a talkgroup (Section 0026), Koren et al. (US 2013/0029714) teaches joining a talkgroup (Section 0051), Toyryla et al. (US 2003/0083086) teaches a talkgroup server (Section 0049), Jackson et al. (US 6,477,387) teaches dynamically regrouping talkgroups, Shaffer et al (US 2007/0280195) teaches joining virtual talkgroups, and Shaffer et al. (US 2008/0147392) teaches joining a virtual talkgroup (VTG) (Section 0032).  The prior art of record, however, fails to teach or render obvious the following:
determining, at an electronic processor of the talk group server, an assignment for a virtual talk group member to join a first talk group and communicate on behalf of a talk group member associated with a second talk group to a plurality of talk group members on the first talk group, obtaining, at the electronic processor, user profile associated with the talk group member on the second talk group; causing, at the electronic processor, the virtual talk group member to join the first talk group using the user profile associated with the talk group member; and controlling, at the electronic processor, the virtual talk group member to perform the assignment by generating audio communications as a function of the user profile associated with the talk group member and transmitting the generated audio communications to the plurality of talk group members on the first talk group
determine an assignment for a virtual talk group member to join a first talk group and communicate on behalf of a talk group member associated with a second talk group to a plurality of talk group members on the first talk group, obtain user profile associated with the talk group member on the second talk group, cause the virtual talk group member to join the first talk group using the user profile associated with the talk group member, and control the virtual talk group member to perform the assignment by generating audio communications as a function of the user profile associated with the talk group member and transmitting the generated audio communications to the plurality of talk group members on the first talk group
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2015/0172875) teaches PTT over IP (PoIP) (Section 0058) and Schuler et al. (US 9,998,895) teaches a radio speaker microphone (RSM) video capture device (Col. 16 lines 27 – 28) both of which are disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 5, 2022